Geokinetics Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) March31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $­­­4,166 at March 31, 2009 and $3,944 at December 31, 2008 Deferred costs Prepaid expenses and other current assets Total current assets Property and equipment: Cost Less: Accumulated depreciation and amortization ) ) Goodwill Other assets, net Total assets $ $ LIABILITIES, MEZZANINE AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term debt and current portion of long-term debt and capital lease obligations $ $ Accounts payable Accrued liabilities Unearned revenue Federal income taxes payable Total current liabilities Long-term debt and capital lease obligations, net of current portion Deferred income tax and other non-current liabilities Total liabilities Commitments & Contingencies Mezzanine equity:Preferred stock, Series B Senior Convertible, $10.00 par value; 399,459 shares issued and outstanding as of March 31, 2009 and 391,629 shares issued and outstanding as of December 31, 2008 Stockholders’ equity: Common stock, $.01 par value; 100,000,000 shares authorized, 10,575,603 shares issued and 10,470,237 shares outstanding as of March 31, 2009 and 10,580,601 shares issued and 10,470,233 shares outstanding as of December 31, 2008 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 20 20 Total stockholders’ equity Total liabilities, mezzanine and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenue: Seismic acquisition $ $ Data processing Total revenue Expenses: Seismic acquisition Data processing Depreciation and amortization General and administrative Total Expenses (Loss) gain on disposal of property and equipment ) ) Income from operations Other income (expenses): Interest income Interest expense ) ) Foreign exchange loss ) ) Other, net 50 ) Total other expenses, net ) ) Income (loss) before income taxes Provision for income taxes Net income (loss) Returns to preferred stockholders: Dividend and accretion costs Income (loss) applicable to common stockholders $ $ Income (loss) per common share Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted See accompanying notes to the condensed consolidated financial statements. 2 Geokinetics Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Deferred financing costs and loss on redemption of floating rate notes 84 Stock-based compensation Gain (loss) on sale of assets and insurance claims 81 Changes in operating assets and liabilities: Restricted cash ) Accounts receivable ) ) Prepaid expenses and other assets ) Accounts payable Accrued and other liabilities Net cash provided by operating activities INVESTING ACTIVITIES Multi-client data library ) - Proceeds from disposal of property and equipment and insurance claims 46 Purchases and acquisition of property and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from borrowings Proceeds from exercised options - 21 Stock issuance costs ) Payments on capital lease obligations and vendor financings ) ) Payments on debt ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of quarter Cash at end of quarter $ $ Supplemental disclosures related to cash flows: Interest paid $ $ Taxes paid $ $ 60 Purchase of equipment under capital lease and vendor financing obligations $ $ ­4,181 See accompanying notes to the condensed consolidated financial statements. 3 Geokinetics Inc. and Subsidiaries Condensed Consolidated Statements of Stockholders’ Equity and other Comprehensive Income (In thousands, except share data) (Unaudited) Common Shares Issued Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Balance at January 1, 2009 $ 20 $ Stock-based compensation - Restricted stock issued (forfeited) - Accretion of preferred issuance costs - Accrual of preferred dividends - Net income - Balance at March 31, 2009 $ 20 $ See accompanying notes to the condensed consolidated financial statements 4 GEOKINETICS INC.
